Citation Nr: 9928534	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for bilateral hand and 
wrist numbness and swelling other than due to undiagnosed 
illness under 38 U.S.C.A. § 1117 (West Supp. 1999).

3.  Entitlement to service connection for bilateral hand and 
wrist numbness and swelling due to undiagnosed illness under 
38 U.S.C.A. § 1117 (West Supp. 1999).



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 20, 1990 to 
April 3, 1991, and he was a member of the Delaware Army 
National Guard from June 1963 to November 1990 and from April 
1991 to May 1992.  He served in the Southwest Asian theater 
of operations during the Persian Gulf War from December 25, 
1990 to March 23, 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1994, by the Wilmington, Delaware Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for a right knee disorder and bilateral 
hand and wrist numbness and swelling.  A notice of 
disagreement with this determination was received in July 
1995.  A statement of the case was issued in July 1995.  The 
veteran's substantive appeal was received in September 1995.  
A private medical statement was received in September 1995.  
Thereafter, a rating action in September 1995 confirmed the 
previous denial of the veteran's claims.  A supplemental 
statement of the case was issued in September 1995.  The 
appeal was received at the Board in January 1997.  

In February 1997, the Board remanded the case to the RO for 
further development.  Private treatment reports were received 
in March 1998.  A Department of Veterans Affairs (VA) 
compensation examination was conducted in March 1998.  A 
rating action in April 1998 confirmed the previous denial of 
the claims for service connection for a right knee disorder 
and bilateral hand and wrist numbness and swelling; this 
rating action also denied the claim for service connection 
for bilateral hand and wrist numbness and swelling as due to 
undiagnosed illness.  A supplemental statement of the case 
was issued in May 1998.  The appeal was received back at the 
Board in December 1998.  

Upon reviewing the evidentiary record, the case was referred 
to the Veterans Health Administration (VHA) for an expert 
medical opinion.  The VHA opinion was received in April 1999.  


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran clearly 
and unmistakably suffered from a right knee disorder prior to 
his entry into active service.  

2.  The veteran's  preexisting right knee disorder did not 
increase in severity during the veteran's period on active 
duty.

3.  There is no competent medical evidence of a nexus between 
the currently diagnosed compression neuropathy of the right 
median nerve at the wrist, arthritis of the hands and wrists 
and carpal tunnel syndrome and the veteran's military 
service.  

4.  The veteran served on active duty from November 1990 to 
April 1991.  He reportedly served in Southwest Asia from 
December 25, 1990 to March 23, 1991.  

5.  The veteran has not been shown by competent medical 
evidence to suffer from any undiagnosed illness due to 
service in the Persian Gulf that is characterized by 
bilateral hand and wrist numbness and swelling as the 
cause(s) of his bilateral hand and wrist numbness has been 
diagnosed.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder clearly and 
unmistakably existed prior to service, and the presumption of 
soundness at entry into active duty is rebutted.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304 (1998).  

2.  The preponderance of the evidence does not warrant a 
conclusion that the veteran's preexisting right knee disorder 
was aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hand and wrist 
numbness and swelling other than due to undiagnosed illness 
under 38 U.S.C.A. § 1117.  38 U.S.C.A. § 5107 (West 1991).  

4.  The veteran's claim for service connection for bilateral 
hand and wrist numbness and swelling due to an undiagnosed 
illness under 38 U.S.C.A. § 1117 is not well-grounded.  38 
U.S.C.A.§  5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a right knee disorder.

A.  Factual background.

The record indicates that the veteran entered active duty on 
November 20, 1990; a report of medical history dated November 
17, 1990 disclosed a history of two right knee surgeries, one 
in December 1980 and another in December 1989.  Private 
treatment records indicate that the veteran underwent an open 
medial meniscectomy of the right knee in 1980.  A treatment 
report dated in September 1989 indicate that the veteran 
reported injuring his right knee 14 months prior while 
playing softball; examination showed mild varus deformity in 
both knees, no effusion and medial joint line tenderness.  
The impression was mild medial compartment disease post 
meniscectomy.  On December 11, 1989, he underwent 
arthroscopic surgery on the right knee.  The postoperative 
diagnosis was retained posterior horn medial meniscus; grade 
3 medial compartment disease with varus deformity of the 
right knee; chondral injury grade 4 in nature, femoral side, 
patellofemoral joint with loose body, and multiple adhesions.  

Private treatment records from Craig D. Morgan, M.D. showed 
that the veteran was seen for postoperative follow-up from 
December 1989 to August 1990.  In a statement dated August 
14, 1990, Dr. Morgan noted that the veteran was doing well 
postoperatively, and reported medial joint line tenderness, 
anteromedially, when running more than one block.  His 
peripatellar pain had resolved and he was noted to be doing 
well with a biking program.  Examination revealed no effusion 
and mild varus in the knee.  Dr. Morgan recommended that the 
veteran stop jogging and not be involved in long distance 
running with the National Guard.  He was to return on a PRN 
basis.  

The available service medical records from the veteran's 
period of active duty show that on November 27 and 28, 1990, 
an examination prior to deployment to the Persian Gulf, was 
conducted and the veteran complained of pain and swelling in 
the right knee, that was worse with activity.  Examination 
revealed mild varus deformity, medial joint crepitus, mild 
flexion, medial and lateral joint line tenderness, no laxity, 
and a negative drawer sign.  The impression was degenerative 
joint disease of the right knee.  He was found to be 
deployable, with profile limitations.  An Individual Sick 
Slip for an injury, dated March 5, 1991, showed that the 
veteran reported right knee pain and was referred to 
orthopedics.  The veteran has submitted several physical 
therapy outpatient appointment cards showing treatment for 
osteoarthritis of the right knee in March 1991.  On the 
veteran's examination for demobilization, conducted on April 
2, 1991, it was noted that he had right knee degenerative 
joint disease, history of two arthroscopes with possible 
meniscectomy/cartilage removal, now with pain and swelling 
with increased activity, controlled with NSAIDs.  

Private treatment notes show that on March 27, 1991, the 
veteran returned to see Dr. Morgan and complained of anterior 
right knee pain.  It was noted that the veteran had had a 
"gradual recurrence" of his right knee pain over the past 
three to six months, which was "made worse during his time 
in the desert".  The impression was degenerative changes of 
the patellofemoral joint.  On April 11, 1991, the veteran 
reported that his right knee was stiff.  It was noted that he 
returned from Saudi Arabia unscathed.  He reported having 
increased anterior knee pain in the right knee with increased 
activity of marching, due to his military commitments.  X-
rays showed no advancing degenerative changes, and it was 
noted that the patellofemoral views looked to have improved 
from films taken several years prior.  In June 1991 the 
veteran reported right knee swelling, tenderness, and 
stiffness.  Dr. Morgan noted that the veteran was 11 years 
post open meniscectomy and that it was "catching up to 
him", and that he was getting progressively more varus 
deformity.  The veteran was thought to be an ideal candidate 
for high tibial osteotomy, and in January 1992 he underwent 
that procedure.  

On VA examination in April 1994, the veteran reported that he 
began having discomfort in the right knee in 1980 when he was 
walking approximately six hours a day as a letter carrier.  
The veteran indicated that he underwent several surgeries in 
the right knee in 1980, 1989 and 1992; he stated that he 
still had pain in the right knee, but he was not on any 
medication at this time.  Examination revealed minimal bony 
crepitus and full range of motion of the right knee.  The 
diagnosis was soft tissue injury right knee with degenerative 
disease, status post multiple operations.  

Received in November 1997 were copies of physical therapy 
appointment cards, which show that the veteran underwent a 
course of physical therapy for his right knee disorder in 
March 1991.  

Received in March 1998 was the report of an x-ray study of 
the right knee conducted in April 1994, which showed 4 screws 
and metallic plate stabilizing the fracture of the proximal 
tibia; there was arthritic changes of the medial compartment 
of the right knee joint.  

In April 1999, the Board sought a VHA opinion in this matter.  
Specifically, the Board inquired as to whether it is as 
likely as not that the right knee disability increased in 
severity during active duty from November 1990 to April 1991, 
and if so, is the increase due to the natural progress of the 
disease.  

Later in April 1999, the requested opinion was received.  The 
VHA medical expert noted that the veteran had a significant 
knee condition prior to his military service; two knee 
surgeries and significant arthritis were apparent prior to 
military service.  The medical expert reported that the 
natural history for the knee was to go to progressive 
arthritis, necessitating further treatment, which occurred in 
the veteran's knee.  The medical expert opined that the 
outcome of the knee condition was not changed by the 
veteran's military service.  


B.  Legal analysis.

The veteran contends that his currently diagnosed right knee 
disorder had its onset in military service.  

As a preliminary matter, the Board finds that due to Dr. 
Morgan's March 27, 1991 statement that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In April 1999, the 
Board sought a medical opinion from the VA Veterans Health 
Administration (VHA) as to whether or not the veteran's 
current right knee disorder is related to service.  The VHA 
opinion was issued in April 1999.  A copy of that opinion was 
sent to the veteran in May 1999.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  When a condition noted in 
service is not shown to be chronic, there must be a showing 
of continuity after service to support a grant of service 
connection.  38 C.F.R. § 3.303(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
deficits noted when examined and accepted for service.  The 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that the disability existed prior to 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service connection may be granted if there was aggravation of 
a preexisting disease during service.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service when there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service, or peacetime service after December 
31, 1946.  This includes medical facts and principles that 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during the service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a)(b).  

The veteran's medical records clearly demonstrate the 
incurrence of a right knee injury prior to his enlistment; 
specifically, the veteran underwent two surgeries prior to 
service in 1980 and 1989.  He was diagnosed with degenerative 
joint disease of the right knee on November 27 and 28, 1990, 
shortly after entry into active duty.  Furthermore, the 
physician offering the VHA opinion concluded that there was a 
significant right knee condition prior to military service.  
This is clear and unmistakable evidence demonstrating the 
presence of a right knee disability prior to service, 
therefore rebutting the presumption of soundness.  The next 
question that must be resolved is whether the right knee 
condition was aggravated in service.  

With regard to the question of aggravation, Dr. Morgan 
indicated in March 1991 that there was a recurrence of pain 
and his statement well-grounded the claim but Dr. Morgan has 
not stated that the right knee disorder increased in severity 
in service.  Dr. Morgan's statement is outweighed by the VHA 
opinion where the medical expert had the entire record and 
found that the outcome for the right knee was not changed by 
military service.  The preponderance of the evidence is 
against a conclusion that the preexisting right knee disorder 
was aggravated in active duty.

In reaching this decision, the Board has considered the 
veteran's own contentions.  However, his statements cannot be 
given any probative weight because, as a lay person, he is 
not competent to offer a medical opinion as to the 
aggravation of any preexisting disorder during active 
military service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While a veteran and other lay persons may report their 
observations of the veteran's symptoms in the service and 
thereafter, lay statements as to the cause of any claimed 
aggravation must be supported by competent medical evidence, 
not merely allegations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

II.  Service connection for bilateral 
hand and wrist numbness and swelling.

A.  Factual background.

The veteran's DD Form 214 shows that he was ordered to active 
duty in support of Operation Desert Shield/Desert Storm and 
served in Southwest Asia from December 25, 1990 to March 23, 
1991.  In November 1994 the RO received from the National 
Personnel Record Center (NPRC) a packet of service medical 
records that included records from the veteran's Army 
National Guard service, records from his period of active 
duty from November 1990 to April 1991, as well as private 
medical records pertaining to treatment for his right knee 
condition.  A review of the available service medical records 
from the veteran's period of active duty from November 1990 
to April 1991 show no complaints of or treatment for numbness 
or swelling in the hands or wrists.  

A March 1992 treatment note from Craig D. Morgan, M.D., shows 
that the veteran complained of strange feelings of pain from 
the right axilla, with numbness down into the ring and long 
fingers of the right hand.  He reported getting less than 
three hours of sleep each night because he had to get up and 
shake the hand repeatedly.  He had a negative examination 
with respect to his neck and shoulder.  There was a positive 
Tinel's sign at the wrist where he had a small scar from many 
years ago.  Phalen's sign was positive after a few seconds.  
He had a positive pronator test in the mid forearm.  It was 
noted that he may have had a double or triple crush in 
progress.  Dr. Morgan injected his carpal tunnel just 
proximal to the transverse carpal ligament, and noted 
immediate numbness in the correct distribution.  The veteran 
was given a splint and started on non-steroidal anti-
inflammatories.  It was noted that he would follow up with 
Dr. Morgan on the 31st to see whether he needed an EMG 
evaluation of his "obvious carpal tunnel syndrome".  In 
April 1992 the veteran was seen for carpal tunnel 
symptomatology in his left hand; he requested an injection 
and Dr. Morgan reported that he would inject the carpal 
tunnel.  The veteran reported that he wore night splints at 
home.  In June 1992 he reported limited motion in both hands 
with numbness and tingling in the last two fingers of both 
hands for the past several months.  In July 1992 the veteran 
reported considerable improvement in his wrist pain and full 
range of finger motion.   An EMG was reported to show 
evidence of old carpal tunnel with no significant conduction 
delays.  X-rays showed a very narrow lunotriquetral joint 
with some diffuse osteoarthritis changes in his wrist.  The 
assessment was extensor tenosynovitis and lunotriquetral 
arthritis.  It was recommended that the veteran hold off on 
therapy, and that he use Advil and a splint.  In August 1992 
it was noted that the veteran felt that his carpal tunnel 
syndrome had not been relived by the splints.  He reported 
occasional radiation from his elbow and indicated that he was 
still being woken up at night.  He reported bilateral hand 
swelling and could no longer fit his rings.  Examination 
revealed both hands were swollen throughout the fingers and 
palm.  There was no evidence of an ongoing infection, he had 
full range of motion, and there was a positive Tinel's at the 
wrist and a positive Phalen's test.  The impression was hand 
and feet swelling of unknown etiology.  The examiner noted 
the concern that there was a systemic allergic reaction or 
subtle infection going on.  

A July 1992 neurodiagnostic laboratory report by Richard A. 
Fischer, M.D. showed that the veteran complained of 
intermittent tingling and numbness in the fingers of both 
hands.  The impression was that nerve conduction values were 
within normal limits, but EMG testing showed mildly increased 
fast-firing polyphasic motor units in the medial innervated 
intrinsic hand muscles, bilaterally.  It was noted that this 
could be consistent with a history of mild past carpal tunnel 
syndrome.  There was no evidence of recent or on-going nerve 
entrapment detected.  

In a letter from Peter F. Townsend, M.D., dated in August 
1992, the veteran was referred to Dr. Daniel Burge for 
treatment for a "many months" history of stiffness and 
swelling in both hands, particularly on the right.  Dr. 
Townsend noted that the veteran's symptoms had been 
exacerbated since his return from Saudi Arabia for which he 
spent a tour of duty with Desert Storm.  It was also reported 
that over the last three or four months the veteran's 
symptoms seemed to have abated, then over the month of August 
he started having excessive swelling of both hands and feet.  
The veteran felt stiffness bilaterally and had paresthesia 
running the length of his right arm.  Clinically he was noted 
to have carpal tunnel on the right, which Dr. Townsend 
thought was secondary to swelling around the carpal canal.  

A VA outpatient treatment report dated in August 1992 showed 
that the veteran reported serving in the Persian Gulf and 
complained of both hands being numb off and on for the past 
four months.  It was noted that the veteran had gone to a 
private neurologist, and an EMG and nerve conduction testing 
were normal, but he had mildly increased fast firing 
polyphasic motor units in the medial innervated intrinsic 
hand muscles, bilaterally.  He was referred for a 
neurological consultation.  The diagnosis was numbness in 
both forearms and hands, rule out petroleum smoke exposure.  
There are no further VA treatment records, and no indication 
that the veteran reported for a neurological consultation.  

A Persian Gulf Registry Code Sheet shows that the veteran was 
examined on November 1993.  In response to the questions of 
whether he was involved in clearing a contaminated area or 
equipment, in a smoky area, or recently in a contaminated 
oily area, the veteran responded "definitely not".  He 
indicated he was "not sure" whether he ate food or drink 
that could have been contaminated by oil or smoke.  He 
reported a chief complaint of right forearm and hand numbness 
since 1991.  In response to the question of whether he 
attributed his chief complaint to oil or smoke exposure he 
replied "don't know".  It was noted that he was currently 
being evaluated by a private rheumatologist for right arm 
numbness.  Restricted right wrist range of motion was 
diagnosed, with 1991 noted as the year of onset.  

On VA examination in April 1994 the veteran reported that he 
began complaining of numbness and swelling in both hands in 
September 1991.  He indicated that it initially involved the 
right hand, but subsequently the left hand was also involved.  
He felt as if he had no circulation in the hands and had 
severe discomfort.  He reported being seeing by a specialist 
who stated that the tests were non-diagnostic and he was 
started on Naprosyn and Deltasone.  He noticed persistent 
swelling in the hands, but less than before and reported no 
associated numbness.  He reported that the hands and wrists 
swell up two to three times a day and eventually they became 
less swollen.  It was noted that in October 1993 tests were 
performed for the Desert Storm evaluation, and an EMG and 
nerve conduction test were reported to be normal.  
Examination revealed no swelling, deformity, atrophy, or 
tenderness of the joints.  Neurological testing showed that 
the motor status, coordination, and reflexes were normal.  
Sensory system evaluation revealed a normal touch, position, 
and vibration sense.  Soft tissue swelling of the hands, 
possible arthritis, and normal range of motion was diagnosed.  

In his September 1995 substantive appeal (Form 9) the veteran 
reported that he had no problems with his hands until five 
months after he was home from Saudi Arabia.  Also received in 
September 1995 was a letter from Daniel J. Burge, M.D., dated 
in May 1995, who reported knowing the veteran since September 
1992.  Dr. Burge indicated that the veteran was previously a 
healthy gentleman who had multiple musculoskeletal 
complaints, particularly in his hands and feet.  The 
veteran's symptoms were noted as pain, swelling, and 
numbness, particularly in those regions.  It was noted that 
he had arthralgia with demonstrable swelling of several 
joints on multiple occasions.  He had neurologic symptoms and 
had evidence of mild carpal tunnel syndrome.  Dr. Burge noted 
that the etiology of his problem had been poorly defined and 
possibilities had included post-infectious, whether viral or 
other infection, or post-exposure to toxin.  It was noted 
that no toxin had been clearly identified.  Dr. Burge 
reported that the veteran had been in Desert Storm and was 
exposed to a heavy amount of oil fires for one day.  It was 
also noted that there was considerable exposure to kerosene 
and chemicals to combat the insects in the desert.  Dr. Burge 
noted that at the veteran's last visit on April 17th, he was 
much improved, however he had persistent arthralgias, some of 
which increased with activity.  He was on prednisone and 
Naprosyn, which helped control the symptoms to some degree.  
X-rays were noted to be unremarkable.  

In February 1997 the Board remanded the case to the RO for 
further evidentiary development and for consideration of the 
veteran's claim for service connection for bilateral hand and 
wrist numbness and swelling pursuant to 38 U.S.C.A. § 1117 
(West Supp. 1999); 38 C.F.R. § 3.317 (1998).  The RO was 
directed to obtain all of the veteran's VA records, including 
any within six months of service, and to obtain copies of all 
the veteran's records from Dr. Burge.  The record reflects 
that the RO requested all outpatient treatment reports from 
the Wilmington VAMC from 1991 to the present.  In December 
1997 the RO received two VAMC outpatient treatment records 
dated in August 1992.  The RO also received copies of 
treatment records from Dr. Burge.  

Private treatment records from Daniel J. Burge, M.D. dated 
from September 1992 to December 1995 show that the veteran 
was treated for complaints of hand and wrist numbness and 
swelling.  In September 1992 he complained of swelling and 
numbness in the hands and feet for the past four to six 
months.  It was noted that he had knee surgery and was on 
crutches for six weeks, and just after he discontinued using 
the crutches, he had numbness in the right hand in the second 
and fourth fingers.  It was noted that Dr. Townsend gave him 
an injection in the right carpal tunnel, which provided 
relief for two weeks.  Prior to the injection on the right, 
the veteran began having numbness in the third and fourth 
digits in the left and an injection in the left side provided 
temporary relief.  It was noted that after the injections, 
the veteran developed swelling in the hands, pain along the 
flexor surface of the same digits, and not in the particular 
joints.  The veteran reported that the worst time was in the 
evening and he would awaken at night.  He had pain in the 
hands when making a fist.  He had a tingling sensation in the 
hands in the morning and at night.  When he combed his hair, 
he reportedly had an electric shock up the wrist.  He used 
splints, but they provided no benefit to him.  He indicated 
he was in Desert Storm and was exposed to oil fires for one 
day.  Examination revealed decreased flexion in the wrists, 
with mild tenderness, tenderness in the 5th (MCP) 
metacarpophalangeal joint, multiple tender (PIPs) proximal 
interphalangeal joints in the left hand, with AP tenderness 
greater than lateral tenderness.  The impression was 
tenosynovitis with mild nerve impingement, likely at the 
carpal tunnels.  

When seen in October 1992, the veteran reported that his 
hands were less stiff.  The impression was arthralgia, 
neuralgia, and possible carpal tunnel syndrome.  In an 
November 1992 treatment record, soft tissue swelling was 
noted in the MCPs, and the impression was early rheumatoid 
arthritis.  In another treatment record dated in November 
1992, the veteran reported numbness in the hands and the 
impression was arthralgia/inflammatory arthritis, and carpal 
tunnel syndrome, right greater than the left.  In December 
1992 he reported no morning stiffness and mild numbness in 
the 1st through 4th digits of the right hand.  The impression 
was rheumatoid arthritis.  In January 1993 he was reported to 
be doing very well and no arthralgia was noted.  The 
impression was possible rheumatoid arthritis.  In March 1993 
he reported mild tingling of the right hand in the morning 
that resolved when he got up.  The impression was possible 
rheumatoid arthritis and carpal tunnel syndrome.  In April 
1993 the veteran reported tingling in the right hand in the 
morning, and the impression was inflammatory arthritis and 
carpal tunnel syndrome.  In May 1993 he reported pain in the 
right hand and wrist in the morning and the impression was 
inflammatory arthritis, controlled, and possible right carpal 
tunnel syndrome.  In July 1993 he reported no morning 
stiffness in the hands and the impression was inflammatory 
arthritis, controlled.  In December 1993 he reported that his 
hands were numb in the morning, and would resolve in 1 to 2 
minutes.  He had mild aches in the hands occasionally, and 
occasional swelling.  The impression was inflammatory 
arthritis, possibly viral or after exposure in Desert Storm.  
In August 1994 he reported occasional numbness in the hands, 
no significant stiffness, and pain in the proximal 
interphalangeal joints.  The impression was inflammatory 
arthritis, viral, after exposure.  In September 1994 he 
reported mild swelling in the hands and the impression was 
inflammatory arthritis, possibly after exposure or viral.  In 
April 1995 he reported mild arthralgia in the right hand, 
especially with activity at work, and increased pain and 
stiffness for the past two weeks.  The impression was 
persistent arthralgia, possible Gulf War Syndrome.  X-rays of 
the hands and wrists dated in April 1995 were noted to be 
normal.  In December 1995 the veteran was noted to be "doing 
well" and had been off medication for several weeks.  The 
impression was arthralgia, resolved.  Included with Dr. 
Burge's records is a copy of an article titled 
"Petrochemicals Suspected in Gulf War Illness".  

On VA examination in March 1998 it was noted that the veteran 
was to be evaluated for nerve conduction in the hands and 
wrists, EMG, nerve conduction tests, and residual impairment 
and disability.  The veteran reported that he had problems 
when he returned home from Desert Storm.  He reported 
developing some "tingling" in his hands, and they 
eventually went numb.  He subsequently developed swelling in 
the hands and pain along the flexor surface of multiple 
digits, and the pain occasionally woke him at night.  He 
reported having had difficulties making a fist secondary to 
discomfort.  The examiner detailed the veteran's treatment by 
Dr. Burge and reported on the 1993 lab studies and the April 
1994 VA examination findings.  The veteran reported that he 
had been symptom free since being off steroids the past two 
years.  He indicated he had applied for reimbursement for his 
doctor bills, which were extensive for the treatment he 
received.  Examination showed normal upper extremity 
strength, bulk, and tone.  He had slight diminished intrinsic 
hand muscle strength on the left.  He had normal sensation to 
the primary modalities in the hands.  He had 2+ deep tendon 
reflexes at the biceps and triceps, diminished at the 
brachioradialis bilaterally.  He also had a history of 
compression neuropathy after using crutches after knee 
surgery.  He had evidence of mild carpal tunnel on EMG exam 
in the past and musculoskeletal complaints which resolved 
after a period of time and treatment with non-steroidal and 
anti-inflammatory drugs and steroids.  The examiner noted 
that there was currently no residual impairment or 
disability.  

A consultation sheet dated March 25, 1998 indicated that the 
veteran used to have numbness in both hands and swelling for 
three years duration, and was reportedly told that he had a 
parasite in Saudi Arabia that was treated with steroids and 
antiinflammatories with relief.  The veteran reported that he 
only wanted to be reimbursed from his medical bills.  There 
was no atrophy noted, he had a good grip, a negative Tinel's 
sign, and a negative Phalen's sign.  An EMG and NCV were 
conducted, and the impression was mild compression neuropathy 
of right median nerve at the wrist.  


B.  Legal analysis.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The threshold question for the Board, however, is whether the 
veteran has presented a well-grounded claim for service 
connection.  To establish that a claim for service connection 
is well-grounded, the veteran must satisfy three elements.  
First, there must be evidence of an incurrence or aggravation 
of a disease or injury in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus between the in-
service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well-grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well-grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

(a) Service connection for bilateral hand and wrist numbness 
and swelling other than due to undiagnosed illness under 
38 U.S.C.A. § 1117.

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that the 
veteran has submitted evidence of a well-grounded claim for 
entitlement to service connection for bilateral hand and 
wrist numbness and swelling other than due to undiagnosed 
illness under 38 U.S.C.A. § 1117.

Initially, the Board notes that the service medical records 
are utterly negative for complaints, findings, treatment or a 
diagnosis of bilateral hand and wrist numbness and swelling.  

In determining whether the veteran has submitted a well-
grounded claim, the medical evidence shows the presence of a 
current disability manifested by bilateral hand and wrist 
numbness and swelling, diagnosed as carpal tunnel syndrome, 
right median nerve compression at the wrist, and arthritis, 
thus satisfying the element that a current disability be 
present.  Regarding the remaining elements, whether there is 
competent evidence of inservice incurrence and a nexus 
between the inservice occurrence and current disability, 
"competent" evidence may be lay evidence in circumstances in 
which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Heuer v. Brown, 7 Vet. App. 379 
(1995).  However, where the determinative issue involves 
medical etiology, such as to establish a nexus between 
inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  As applied to the facts of this case, 
while the veteran is competent to recount that he had 
numbness and swelling in his hands and wrists in service, he 
is not competent to relate those symptoms to the current 
disability.  Whether the current disabilities involving the 
veteran's hands and wrists are etiologically related to 
service is a matter requiring medical expertise; 
consequently, the veteran's statements are not sufficient to 
establish a nexus.  See Grottveit, Heuer.  

In this regard, the Board notes that there is no competent 
medical evidence of a nexus between the veteran's current 
diagnosed bilateral hand and wrist disorders and service.  In 
the absence of medical evidence of a nexus, the claim is 
implausible and, therefore, not well-grounded.  Caluza.  

(b) Service connection for bilateral hand and wrist numbness 
and swelling due to an undiagnosed illness under 38 U.S.C.A. 
§ 1117.

The veteran has also contended that he developed bilateral 
hand and wrist numbness and swelling due to undiagnosed 
illness due to service in the Persian Gulf.  In this regard, 
the Board notes that the record indicates that the veteran 
served in Southwest Asia from December 25, 1990 to March 23, 
1991.  

The pertinent regulations provide that VA compensation shall 
be paid for certain disabilities due to undiagnosed illnesses 
to veterans who exhibit objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms listed 
in this regulation provided that such disability became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  For purposes of this regulation, signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: (1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle pain (5) joint pain 
(6) neurologic signs or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms involving the respiratory 
system (upper and lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular signs 
or symptoms (12) abnormal weight loss (13) menstrual 
disorders.  38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. 
§ 3.317 (1998).  

The medical evidence of record shows that the veteran's 
complaints of bilateral hand and wrist numbness and swelling 
have been variously diagnosed.  Most recently, on the 
occasion of the VA compensation examination in March 1998, 
the veteran indicated that he had been symptom free for the 
past two years; however, following an EMG examination, the 
veteran was diagnosed with mild compression neuropathy of 
right median nerve at the wrist.  Since the veteran's 
symptoms have been associated with a specific diagnosis(es), 
the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 would 
not be applicable to this claim.  Based on the absence of 
evidence of bilateral hand and wrist numbness and swelling 
resulting from an undiagnosed illness, the criteria for 
establishing entitlement to service connection for bilateral 
hand and wrist numbness and swelling under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317, have not been met.  Accordingly, 
the veteran's claim for that benefit under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 is not well-grounded and must be 
denied.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for bilateral hand and 
wrist numbness and swelling other than due to undiagnosed 
illness under 38 U.S.C.A. § 1117 is denied as not well-
grounded.  



Entitlement to service connection for bilateral hand and 
wrist numbness and swelling due to an undiagnosed illness 
under 38 U.S.C.A. § 1117 is denied as not well-grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

